EXHIBIT 10.1

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY WJ COMMUNICATIONS, INC.
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT (“Supply Agreement”) is made and entered into as of the
18th day of June, 2004 (the “Closing Date”), by and between EiC CORPORATION, a
California corporation, having an address of 45738 Northport Loop West Fremont,
CA 94538 (“EiC”), and WJ COMMUNICATIONS, INC., a Delaware corporation, having an
address of 401 River Oaks Parkway, San Jose, California 95134 (“WJCI”).

 

W I T N E S S E T H:

 

WHEREAS, EiC, WJCI and EiC Enterprises, Limited (“Enterprises”) have entered
into an Asset Purchase Agreement of even date herewith (the “Purchase
Agreement”) pursuant to which EiC has sold, transferred, licensed and assigned
to WJCI and WJCI has purchased and received certain rights in and to EiC’s
inventions, patents and processes (the “Technology”) used in EiC’s business of
designing and manufacturing power amplifiers for wireless infrastructure and
handset applications (the “Business”);

 

WHEREAS, EiC desires to continue to engage in the portion of the Business
relating to the EiC’s “Terminal Field of Use” as set forth in Exhibit A
(“Terminal Business”), and desires to acquire certain of its product
requirements for the semiconductor wafers (“PAM Wafers”), as specified in the
EiC specification control drawings referenced in Exhibit B (“Specifications”)
from WJCI on the terms and conditions set forth herein; and

 

WHEREAS, it is a condition precedent to EiC’s obligation to consummate the
transactions contemplated by the Purchase Agreement that the parties enter into
this Supply Agreement.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I-MANUFACTURE AND SALE OF PRODUCTS

 

1.1          During the term (as defined herein) of this Supply Agreement, WJCI
agrees to manufacture sell, invoice (“Invoice(s)”) and deliver shipments of PAM
Wafers (“Shipment(s)”) to EiC, and accept written purchase orders (“Purchase
Orders”) from EiC for EiC’s requirements for PAM Wafers, and EiC agrees to
purchase and receive from WJCI, a minimum number of PAM Wafers, upon the terms
and subject to the conditions set forth in this Supply Agreement. 

 

--------------------------------------------------------------------------------


 

1.2          EiC agrees that it shall purchase and receive Invoices and
Shipments from WJCI, for a total of not fewer than 1000 PAM Wafers for a period
of up to one (1) year from the date hereof (the “Term”), and EiC shall purchase
and receive Invoices and Shipments, for no less than 250 PAM Wafers per quarter
during the Term of this Supply Agreement.  The Term of this Supply Agreement may
be renewed upon mutual consent of the parties.

 

1.3          During the first three (3) quarters of this Supply Agreement,
commencing on the date hereof and ending March 31, 2005, if EiC fails to submit
Purchase Orders, receive and accept Invoices and Shipments for at least 750 PAM
Wafers, WJCI shall have the right to refuse to accept additional Purchase Orders
for PAM Wafers from EiC thereafter.

 

1.4          The Parties may, upon mutual agreement, amend Exhibit B to include
any new item to, or to delete any item from, the definition of PAM Wafers. 

 

ARTICLE II-
ORDERING, FORECASTING, SHIPMENT, AND ACCEPTANCE OF PRODUCTS

 

2.1          During the Term of this Supply Agreement, EiC shall order PAM
Wafers from WJCI through the issuance of Purchase Orders, and WJCI shall deliver
Invoices and Shipments of PAM Wafers to EiC.  The terms and conditions of this
Supply Agreement shall be applicable to all Purchase Orders for and Invoices and
Shipments of PAM Wafers specified in Exhibit B delivered to EiC and, in the
event of conflict, will supersede either EiC’s or WJCI’s general terms and
conditions of sale.  Each Purchase Order EiC issues shall specify the type and
quantity of PAM Wafers ordered, the shipment destination, the shipment method,
and the delivery date.  Purchase Orders shall be in writing and may be sent via
facsimile to WJCI’s then current, designated facsimile number, which is
confirmed, or by such other method to which EiC and WJCI may mutually agree.

 

2.2          In the event EiC’s Purchase Order, WJCI’s confirmation of Purchase
Order, or WJCI’s Invoice contains terms and conditions which are in conflict
with, or attempt to amend, or change in any way this Supply Agreement, such
terms and conditions shall be regarded as null and void, unless otherwise
mutually agreed.

 

2.3          Each Purchase Order shall be accepted or rejected by WJCI in
writing within five (5) business days after WJCI’s receipt of such Purchase
Order.  If WJCI fails to notify EiC of its acceptance of any Purchase Order
within such five (5) day period, such Purchase Order shall be deemed accepted. 
WJCI may not reject any Purchase Order that is placed ninety (90) days or more
in advance of the requested delivery date.

 

2.4          EiC shall order and WJCI shall produce and deliver Invoices and
Shipments of PAM Wafers, totaling a minimum of 250 PAM Wafers in each three (3)
month period commencing on the Closing Date.  The maximum number of PAM Wafers
WJCI shall be obligated to produce in any three (3) month period is 300 PAM
Wafers.  If EiC desires to order PAM Wafers in excess of 300 in a three (3)
month period, each request shall be reviewed by WJCI on a case-by-case basis so
that WJCI can ascertain its ability to meet EiC’s requested quantity of PAM
Wafers for delivery on the requested delivery date, using its reasonable efforts
to do so.

 

2.5          EiC may not change any of the drawings, Specifications or
instructions for work covered by an accepted Purchase Order.

 

2

--------------------------------------------------------------------------------


 

2.6          WJCI shall Invoice and deliver Shipments of PAM Wafers F.C.A WJCI’s
facility in Fremont, California.  WJCI shall Invoice and deliver Shipments of
PAM Wafers described in EiC’s Purchase Order to EiC or its designated carrier in
sufficient time for the PAM Wafers to be Invoiced and Shipped to EiC’s Fremont,
CA facility on the requested delivery date (-3, +0 days) set forth in the
Purchase Order.  EiC is not obligated to take the PAM Wafers into its possession
before the agreed upon delivery date.

 

2.7          The PAM Wafers shall be packaged and labeled in a manner
appropriate for Shipment, unless special packaging and/or labeling requirements
are specified in the Purchase Order, in which case the PAM Wafers shall be so
packaged and labeled and any additional costs attributable to such special
packaging and labeling shall be at EiC’s cost and expense.  WJCI shall indicate
EiC’s Purchase Order number on all packaging, labeling, Invoices, and other
communications relating to the Purchase Order.

 

2.8          Title to the PAM Wafers shall pass upon delivery to EiC’s receiving
facility.

 

2.9          If WJCI cannot Invoice and deliver Shipments of PAM Wafers in
accordance with EiC’s Purchase Order, and on the mutually agreed delivery date,
then WJCI shall as soon as it becomes or should have become, using reasonable
efforts, aware of the delay, inform EiC thereof in writing.  Such notice shall
be entitled “Notice of Delay” and signed by WJCI, and shall also include:

 

(a)           identification of the type and quantity of  PAM Wafers that will
be delayed;

 

(b)           the anticipated duration of delay for each type and quantity;

 

(c)           the cause(s) of the delay;

 

(d)           the actions that WJCI is taking and will take to remedy or shorten
the delay; and

 

(e)           a proposal of a new delivery date for each type and quantity of
the delayed PAM Wafers, which shall be no later than seven (7) weeks after the
agreed delivery date, together with a clear, firm commitment to treat such new
delivery date as contractual and to make the deliveries by such date.

 

If WJCI fails to meet the new delivery date, EiC’s total minimum purchase
requirement hereunder shall be reduced by the number of PAM Wafers whose
delivery was delayed.

 

2.10        EiC may inspect PAM Wafers upon delivery to ascertain correct
quantities and visible damage or deviation from the Purchase Order in the PAM
Wafers delivered.  EiC is entitled to treat the Purchase Order as discharged,
either in whole or in part, or if EiC so requires, WJCI agrees to replace all
damaged or incorrect PAM Wafers and deliver additional PAM Wafers in order to
meet the correct quantities without delay.  Such replacement and/or additional
deliveries shall be completed within a mutually agreed upon time from the
receipt by WJCI of EiC’s notice.  Any return of the PAM Wafers shall be at
WJCI’s expense.  Any acceptance of the PAM Wafers by EiC shall not reduce WJCI’s
obligation to warrant the PAM Wafers as provided in this Supply Agreement.

 

2.11        In order to enhance WJCI’s ability to better meet EiC’s requested
delivery dates in line with the 90-day leadtime, EiC will provide WJCI with a
non-binding forecast of its requirements for PAM Wafers for the entire Term of
the Supply Agreement.  This forecast will be updated on

 

3

--------------------------------------------------------------------------------


 

the first (1st) day of each calendar month and will cover the remaining Term of
the Supply Agreement.

 

ARTICLE III-
PRICES AND PAYMENT TERMS FOR PAM WAFERS, LOT CHARGE, AND TAXES

 

3.1          EiC shall pay WJCI *** Dollars ($***) for each PAM Wafer Invoiced
and Shipped to EiC.  Prices and Invoices shall be stated and delivered with the
PAM Wafers on the requested delivery date.  Payment by EiC for the PAM Wafers to
WJCI shall be made in United States Dollars within thirty (30) days from the
receipt of WJCI’s Invoice.

 

3.2          On the date of Closing of the Purchase Agreement, EiC shall provide
WJCI with a Purchase Order for 250 PAM Wafers for Invoice and Shipment to EiC
within the first three (3) month period of the Term of this Supply Agreement. 
Thereafter, in the event EiC fails to purchase, receive and accept Invoices and
Shipments of at least 250 PAM Wafers in any three (3) month period as provided
in Section 2.4 herein (allowing for adjustments as provided in Section 2.9), EiC
shall pay a Lot Charge, within thirty (30) days from the end of such three (3)
month period, to WJCI which equals the following:

 

[Lot Charge] = [$***(1)] X [(250 PAM Wafers)  (No)]

 

No = Number of PAM Wafers actually purchased and Invoiced in a three (3) month
period

 

--------------------------------------------------------------------------------

(1) In the event EiC fails to accept Invoices and Shipments for 250 PAM Wafers
in the first (1st) quarter of the Term of this Supply Agreement, $*** shall be
used to calculate the Lot Charge.

 

In the event EiC orders, purchases, and accepts, and WJCI Invoices and delivers
Shipments of 250 or more PAM Wafers in a three (3) month period, there shall be
no Lot Charge.  In the event EiC orders, purchases, and accepts, and WJCI
Invoices and delivers Shipments of more than 250 PAM Wafers in each of the first
three (3) quarters of the Term of this Supply Agreement, the total amount in
excess shall be credited towards the number of PAM Wafers ordered, purchased,
and accepted by EiC, and Invoiced and Shipped by WJCI, in the fourth (4th)
quarter of the Term of this Supply Agreement.  If the credit applied brings the
fourth (4th) quarter total to 250 PAM Wafers, then there shall be no Lot Charge
as provided in this Section 3.2.  The credit applicable to this Section 3.2 is
further set out in Exhibit C.

 

3.3          The price set forth in Sections 3.1 and 3.2 above is exclusive of
all applicable taxes (including, but not limited to, sales, use, and value added
taxes, but not including taxes imposed on the income of WJCI generally), imposed
as a result of the existence or operation of this Supply Agreement, all of which
are the responsibility of EiC.  EiC agrees to pay WJCI such taxes simultaneously
with EiC’s payments in the method prescribed in Section 3.1, unless otherwise
agreed by EiC and WJCI.

 

--------------------------------------------------------------------------------

***                           CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV-QUALITY

 

4.1          WJCI warrants that it shall manufacture the PAM Wafers in
accordance with the Specifications as provided by EiC and as set forth
specifically in Exhibit B.  WJCI does not warrant to the manufacture of PAM
Wafers pursuant to any other specifications.

 

4.2          WJCI shall not transfer the manufacture of the PAM Wafers to
another factory of WJCI without the prior written consent of EiC; and such
consent shall not be unreasonably withheld.

 

4.3          Each PAM Wafer that WJCI delivers hereunder must conform to all of
the requirements (including but not limited to the Specifications) set forth
under this Supply Agreement.

 

4.4          WJCI shall provide, upon EiC’s written request during the term of
this Supply Agreement, WJCI’s reliability and quality data (including, but not
limited to, fab and test lot traceability data) regarding PAM Wafers produced
for EiC for the purpose of maintaining consistent quality and reliability
standards for such PAM Wafers.

 

4.5          At any time, EiC may request WJCI to perform failure analysis for
the PAM Wafers for which EiC provides conclusive evidence that they do not
comply with the acceptance criteria as set forth in Exhibit B (“Acceptance
Criteria”).  Upon written request from EiC, WJCI will perform failure analysis
of PAM Wafers returned to WJCI with a WJCI-issued Return Material Authorization
(“RMA”) number.  In such event, EiC shall send to WJCI the failure analysis
sample together with evidence documenting the claimed non-compliance.  All PAM
Wafers for which refund and/or replacement is sought, and all returns, shall be
marked with an RMA number issued by WJCI.  WJCI shall analyze authorized returns
within two (2) working weeks from receipt by WJCI, and WJCI shall provide EiC
with a written report detailing the results of the analysis.  WJCI and EiC shall
reasonably cooperate in good faith to resolve all matters concerning returns,
failure analysis and WJCI’s compliance with its obligations under this Supply
Agreement.

 

ARTICLE V-FACILITY SURVEYS

 

5.1          EiC reserves the right, by itself or through its appointed
representative(s), at its sole cost, during regular business hours, following
reasonable notice to WJCI and without interfering in WJCI’s operations, to
inspect WJCI’s physical facilities or quality control procedures, or to conduct
environmental management system audits, both prior to the first delivery of PAM
Wafers under this Supply Agreement and periodically thereafter, in order to
verify compliance with the Specifications and other standard industry practices
and procedures.

 

ARTICLE VI-REPRESENTATIONS AND WARRANTIES

 

6.1          WJCI represents and warrants to EiC that upon Invoice and Shipment
to EiC and for a period of six (6) months, the PAM Wafers will (i) conform in
all material respects to the Specifications set forth in Exhibit B; (ii) be of
consistent kind and quality; (iii) be new and not used, remanufactured,
reconditioned, or refurbished; (iv) be free from all defects in material and
workmanship; (v) not be prohibited or otherwise restricted from being introduced
or delivered for introduction or shipment in commerce within the United States,
and not be subject to any customs, duties, tariffs, or penalties in connection
therewith; (vi) have received all required

 

5

--------------------------------------------------------------------------------


 

governmental and regulatory approvals, licenses, permits, and consents necessary
for marketing, promotion, sale, distribution, and use within the United States;
(vii) be produced and manufactured in compliance with, meet the minimum
standards of, and be packaged, labeled, and Invoiced in accordance with and
otherwise comply with all applicable laws, rules, regulations, and other
regulatory requirements within the United States; and (viii) have been
manufactured in an ISO-9001 certified or at least equivalent quality system.

 

6.2          During the first eight (8) months of the Term of this Supply
Agreement, any PAM Wafer that fails to meet the warranty provided in Section
6.1(i) or (iv) will be replaced by WJCI.  Thereafter, if any PAM Wafer fails to
meet the warranty provided in Section 6.1(i) or (iv), at its option and expense,
WJCI shall replace such non-conforming PAM Wafer or provide a refund for the
entire purchase price for such non-conforming PAM Wafer.  Prior to returning PAM
Wafers for replacement or refund, EiC shall obtain from WJCI a RMA number, which
shall be indicated on all packaging, labeling, and other communications relating
to the return.  If WJCI requires that the PAM Wafers be evaluated prior to
issuing an RMA number, WJCI agrees to evaluate such PAM Wafers returned for
failure analysis and issue an RMA number within forty-eight (48) hours of
receipt if the PAM Wafers are found to be defective.  Once WJCI confirms the
nonconformity or the defect, then WJCI shall accept return of such PAM Wafers
with no further liability of EiC to WJCI for such PAM Wafers and, if requested
by EiC, ship to EiC replacement, conforming PAM Wafers or a refund for such
non-conforming PAM Wafers as promptly as possible.

 

6.3          PAM Wafers not in good operating condition due to one or more of
the following causes are not covered by the warranty provided in Section 6.1(i)
or (iv) and will be replaced or refunded only upon the payment of additional
charges: an alteration or modification not made or approved by WJCI; EiC’s or
any third party’s negligence or intentional acts; misuse or abuse, including the
failure to operate PAM Wafers in accordance with their Specifications and
improper handling, installation, testing, or use; fire originating outside of
the PAM Wafers; and acts of God or other types of catastrophic damage.

 

6.4          THE REPRESENTATION AND WARRANTY PROVIDED IN SECTION 6.1 IS THE SOLE
AND EXCLUSIVE REPRESENTATION AND WARRANTY MADE BY WJCI TO EIC WITH RESPECT TO
THE PAM WAFERS.  WJCI DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS, WARRANTIES,
AND CONDITIONS (STATUTORY, EXPRESS, OR IMPLIED, ORAL OR WRITTEN), WITH RESPECT
TO THE PAM WAFERS, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF MERCHANTABILITY, ACCURACY, AND FITNESS OR SUITABILITY FOR ANY
PARTICULAR PURPOSE (WHETHER OR NOT EIC KNOWS, HAS REASON TO KNOW, HAS BEEN
ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE), WHETHER ALLEGED TO
ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR BY COURSE OF
DEALING.

 

6.5          WJCI expressly disclaims any representation, warranty, or condition
to any person other than EiC with respect to the PAM Wafers, including but not
limited to, EiC’s customers.  EiC shall indemnify, defend and hold WJCI harmless
from and against any claim, suit, action, or proceeding (each a “Claim”)
alleging, arising from, or related to a breach of any representation or warranty
made by EiC to its customer regarding PAM Wafers to the extent such

 

6

--------------------------------------------------------------------------------


 

representation or warranty is inconsistent with or in excess of the limited
representations and warranties made by WJCI in this Supply Agreement.

 

ARTICLE VII-LIMITATION OF LIABILITY

 

7.1          IN NO EVENT SHALL WJCI BE LIABLE TO EIC UNDER OR IN CONNECTION WITH
THIS SUPPLY AGREEMENT FOR ANY INCIDENTAL, CONSEQUENTIAL (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS, BUSINESS, OR OTHER PECUNIARY LOSS), INDIRECT,
PUNITIVE, OR SPECIAL DAMAGES ARISING OUT OF OR IN ANY MANNER INCIDENT, RELATING,
PERTAINING, OR ATTRIBUTABLE TO PAM WAFERS, EVEN IF WJCI HAS BEEN ADVISED OR IS
OR SHOULD BE AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

 

VIII-INDEMNIFICATION

 

8.1          EiC shall indemnify, defend, and hold WJCI harmless from and
against any claim, demand, suit, action, or proceeding (each a “Claim”) alleging
that the PAM Wafers sold to EiC, to the extent manufactured using EiC’s
Technology, infringe a third party’s United States patent or copyright or
misappropriate a third party’s trade secrets, provided that WJCI (i) promptly
notifies EiC in writing of the Claim, (ii) provides EiC with all requested
information that it has concerning the Claim, (iii) reasonably cooperates with
and assists EiC in defending the Claim, and (iv) provides EiC with sole control
of the defense or settlement of the Claim.

 

8.2          WJCI shall indemnify, defend, and hold harmless EiC from and
against any Claim that is asserted against EiC as a result of bodily injury or
death to any person, or damage to any property, to the extent that such injury,
death, or damage is caused by the willful or negligent acts or omissions of WJCI
in connection with the manufacture and sale of PAM Wafers or is based in
products strict liability, provided that EiC (i) promptly notifies WJCI in
writing of the Claim, (ii) provides WJCI with all requested information that it
has concerning the Claim, (iii) reasonably cooperates with and assists WJCI in
defending the Claim, and (iv) provides WJCI with sole control of the defense or
settlement of the Claim.

 

8.3          Each party shall indemnify, defend, and hold the other harmless
from and against any and all cost, loss, damage, and liability of whatsoever
kind or nature arising out of or resulting from its own breach of any of its
representations, warranties, covenants, obligations, agreements, or duties under
this Supply Agreement.

 

8.4          EiC shall indemnify, defend, and hold WJCI harmless from and
against any Claim alleging that the use of the EiC Trademarks on the PAM Wafers
infringe a third party’s trademark, service mark, or trade name rights, provided
that WJCI (i) promptly notifies EiC in writing of the Claim, (ii) provides EiC
with all requested information that it has concerning the Claim, (iii)
reasonably cooperates with and assists EiC in defending the Claim, and (iv)
provides EiC with sole control of the defense or settlement of the Claim.

 

8.5          If a final injunction is issued against the marketing, sale, or use
by a party or its customers of PAM Wafers in any suit, action, or proceeding for
which a party (the “Indemnitor”) must indemnify the other party (the
“Indemnitee”) under this Article VIII herein, the Indemnitor may, at its option
and expense and without being considered in default in the performance of its
obligations under this Supply Agreement, and as Indemnitee’s sole remedy against
Indemnitor for

 

7

--------------------------------------------------------------------------------


 

such Claim, either (i) procure for Indemnitee and its customers the right to
continue marketing, selling, and using the PAM Wafers, (ii) modify such PAM
Wafers so that they become non-infringing without any reduction in quality or
capability, or (iii) replace such PAM Wafers with non-infringing products of
substantially identical quality and capabilities.

 

IX-CONFIDENTIAL INFORMATION

 

9.1          The parties acknowledge that they will exchange certain
confidential information pursuant to this Supply Agreement, including, but not
limited to, product specifications, product and pricing information, customer
information, written and unwritten marketing plans, techniques, methods, and
data, sales and transaction data, and other similar materials, and that they
consider the terms of this Supply Agreement to also be strictly confidential
(collectively, “Confidential Information”).

 

9.2          Either party receiving Confidential Information (a “Receiving
Party”) from the other party (a “Conveying Party”) shall hold all Confidential
Information of the Conveying Party in the strictest confidence and shall protect
all Confidential Information of the Conveying Party with at least the same
degree of care that the Receiving Party exercises with respect to its own
proprietary information.  Without the prior written consent of the Conveying
Party, the Receiving Party shall not disclose, divulge, or disseminate any such
Confidential Information (specifically including the terms of this Supply
Agreement) to any other person or entity, nor shall it use such Confidential
Information in any way other than in furtherance of the transactions
contemplated by this Supply Agreement, except to the extent such Confidential
Information (i) is or becomes within the public domain through no act of the
Receiving Party in breach of this Supply Agreement, (ii) except with respect to
the terms of this Supply Agreement itself, was lawfully in the possession of the
Receiving Party without any restriction on use or disclosure prior to its
disclosure hereunder, (iii) is lawfully received from another source subsequent
to the date of this Supply Agreement without any restriction on use or
disclosure, or (iv) is required to be disclosed by order of any court of
competent jurisdiction or other governmental authority (provided in such latter
case, however, that the Receiving Party shall timely inform the Conveying Party
of all such legal or governmental proceedings so that the Conveying Party may
attempt by appropriate legal means to limit such disclosure, and the Receiving
Party shall further use its best efforts to limit the disclosure and maintain
confidentiality to the maximum extent possible).

 

9.3          Subject to the other provisions of this Supply Agreement, press
releases, advertising, promotional materials, and other publicity materials
relating to the relationship of the parties or transactions contemplated by this
Supply Agreement shall be released only after review and with the consent of
both parties, which consent shall not be unreasonably withheld or delayed.

 

9.4          Each party acknowledges that in the event of its breach, or
threatened breach, of this Article, the Conveying Party’s remedy at law might be
inadequate, and that the damages flowing from such breach might not be readily
susceptible of being measured in monetary terms.  Accordingly, in the event of
either party’s breach, or threatened breach, of this Article, the Conveying
Party, in addition to any monetary damages, shall be entitled to seek immediate
injunctive relief restraining any threatened or further breach.

 

9.5          WJCI shall not by virtue of this Supply Agreement or the
transactions contemplated by this Supply Agreement be deemed to have conveyed
any right, title, or interest in or to any intellectual

 

8

--------------------------------------------------------------------------------


 

property rights, including, but not limited to, patent rights, copyrights, trade
secret rights, or other similar property rights, incorporated into or used in
the manufacture of the PAM Wafers.  All such rights are expressly reserved by
WJCI.  WJCI will not manufacture the PAM Wafers for or sell the PAM Wafers to
any party other than EiC.

 

ARTICLE X-TERM AND TERMINATION

 

10.1        The term of this Supply Agreement shall commence on the Closing Date
and shall continue for a period of one (1) year, unless earlier terminated as
provided in this Supply Agreement.  Thereafter, this Supply Agreement shall be
extended for an additional time period only by mutual agreement.

 

10.2        Except as otherwise provided in this Supply Agreement, if either
party shall (i) default in the payment of any sums to be paid under this Supply
Agreement or pursuant to any Purchase Order when due and such default continues
for more than thirty (30) days subsequent to the due date of such payment, (ii)
default in the observation or performance of any other covenant or agreement
contained in this Supply Agreement and such default continues for more than
thirty (30) days subsequent to receipt of the other party’s notice (unless such
default is not such that it can be cured with the exercise of reasonable efforts
within such thirty (30) day period and the defaulting party commences to cure
such default within such thirty (30) day period and thereafter continues to use
its diligent efforts to complete such cure); or (iii) becomes insolvent or seeks
protection under any bankruptcy, receivership, trust deed, creditors
arrangement, composition or comparable proceeding, or if any such proceeding is
instituted against the other party and not dismissed within ninety (90) days,
then the non-defaulting party may, in addition to any of its other remedies and
in its sole and absolute discretion, terminate this Supply Agreement effective
immediately upon providing written notice of such termination to the defaulting
party.  Notice of default shall specify (A) the nature of such default, (B) the
particular numbered article setting forth the covenant or agreement purportedly
not observed or performed, and (C) the specific act or acts which the
non-defaulting party contends would, if undertaken, correct such default.

 

10.3        All financial obligations that had accrued but were unpaid as of the
effective date of expiration or termination shall survive expiration or
termination, however, all financial obligations that would have accrued after
the effective date of termination, and all Purchase Orders and forecasts
outstanding as of the effective date of termination, shall terminate upon
termination of this Supply Agreement.

 

10.4        Upon expiration or early termination of this Supply Agreement, each
party shall promptly return to the other all of the other’s Confidential
Information in tangible form in its possession, custody, or control.

 

10.5        The terms of Articles VI, VII, VIII, IX, X and XI shall survive the
termination of this Supply Agreement.

 

ARTICLE XI-MISCELLANEOUS

 

11.1        Force Majeure.  Except for the payment of any amounts due under this
Supply Agreement or any Purchase Orders, neither party shall be considered in
default in the performance of its obligations under this Supply Agreement if
prevented or delayed from such performance by any cause, existing or future,
which is beyond the reasonable control and without the fault or negligence

 

9

--------------------------------------------------------------------------------


 

of that party, including, but not limited to, insurrections, riots, wars and
warlike operations, explosions, governmental or military acts, epidemics,
failure of contractors or subcontractors to perform (provided WJCI makes
commercially reasonable efforts to obtain other sources, contractors, or
subcontractors), strikes, fires, floods, earthquakes, severe weather, import
quotas, punitive duties, accidents, acts of any public enemy, embargoes,
blockades, or inability to obtain required materials, qualified labor, or
transportation.  The parties shall use their best efforts to avoid, remove, or
cure any such event of force majeure.  Any party temporarily excused from its
performance under this Supply Agreement by any such circumstances shall resume
performance with utmost dispatch when such event of force majeure is avoided,
removed, or cured.  Any party claiming an event of force majeure as an excuse
for delay in performance shall give prompt notice in writing thereof to the
other party.  Notwithstanding the foregoing, if any event of force majeure
continues for more than ninety (90) days, either party may terminate this Supply
Agreement with no further liability effective upon providing written notice to
the other party.

 

11.2        Relationship of the Parties.  The relationship between the parties
pursuant to this Supply Agreement shall be solely that of vendor/vendee and
independent contractors.  No partnership, joint venture, principal/agent,
franchisor/franchisee, employer/employee, or other representative relationship
shall arise between the parties pursuant to this Supply Agreement.  Neither
party shall have any authority whatsoever, whether express or implied, to
assume, create, or incur any obligation or liability whatsoever on behalf or in
the name of the other, or to bind the other in any manner whatsoever.

 

11.3        Export Control.  EiC will not without the prior approval, if
required, of all applicable governmental entities, including, but not limited
to, the Bureau of Industry and Security of the United States Department of
Commerce, (i) export, directly or indirectly, the PAM Wafers to any country
outside the United States, (ii) transfer the PAM Wafers to any third party for
export, directly or indirectly, to any country outside the United States, or
(iii) disclose any technology incorporated into or used in the manufacture of
the PAM Wafers to any national or resident of any country outside the United
States.  EiC further agrees that it will obtain, at its own cost and expense,
any and all necessary export licenses for any approved export, transfer, or
disclosure.

 

11.4        Governing Law.  This Supply Agreement shall be governed by and
construed in accordance with the state laws of the State of California and in
all respects be interpreted, enforced, and governed under the internal and
domestic laws of such state, without giving effect to the principles of
conflicts of laws of such state.

 

11.5        Arbitration.  Any dispute arising out of or related to this Supply
Agreement which is not settled amicably shall be finally settled by arbitration
in San Jose, California in accordance with the applicable rules of the American
Arbitration Association governing commercial disputes.  Each of the parties
shall appoint one arbitrator and the two so nominated shall, in turn, choose a
third arbitrator.  If the arbitrators chosen by the parties cannot agree on the
choice of the third arbitrator within a period of ten (10) business days after
their nomination, then the third arbitrator shall be appointed by the American
Arbitration Association.  The arbitrators shall use their best efforts to
resolve any dispute within thirty (30) calendar days.  In any such arbitration
arising out of or relating to this Supply Agreement, the prevailing party shall
be entitled to recover all costs and reasonable attorneys’ fees incurred,
including, without limitation, costs and fees incurred in any investigations,
mediations, trials, bankruptcies, and appeals.

 

10

--------------------------------------------------------------------------------


 

The arbitration award shall be final and binding, shall be the sole and
exclusive remedy regarding any and all claims and counterclaims presented, and
may not be reviewed by or appealed to any court except for the purpose of
enforcement.  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.

 

All information relating to or disclosed by any party in connection with the
arbitration of any dispute relating to this Supply Agreement shall be treated by
the parties and the arbitration panel as confidential information and no
disclosure of such information shall be made by either party or the arbitration
panel without the prior written authorization of the party furnishing such
information.

 

11.6        Notices.  Whenever any notice, request, consent, approval, or other
communication is required or permitted under the terms of this Supply Agreement,
the same shall be sent by hand delivery, nationally recognized overnight
courier, or certified mail, first class postage prepaid, return receipt
requested, and if intended for WJCI shall be sent to:

 

WJ Communications, Inc.

401 River Oaks Parkway

San Jose, California 95134

Attn:  Thomas Kritzer

Telephone:  (408) 577-6287

Facsimile:  (408) 577-6621

 

with a copy to:

 

W. Thompson Thorn, III, Esquire

Shumaker, Loop & Kendrick, LLP

101 East Kennedy Boulevard

Suite 2800

Tampa, Florida 33602

Telephone:  (813) 229-7600

Facsimile:  (813) 229-1660

 

and if intended for EiC shall be sent to:

 

EiC Semiconductor Corp.

45738 Northport Loop West

Fremont, CA 94538

Attn: Jerry Curtis

Telephone: (510) 979-8981

Facsimile: (510) 979-8901

 

or to such other person and/or address of which either party may give notice to
the other pursuant to the terms of this Article.  Notice pursuant to the terms
of this Article shall be deemed given when delivered and receipted for by the
party receiving the notice if sent by hand delivery, on the day after sending if
sent by overnight courier, and on the third day after mailing if sent by
certified mail.

 

11

--------------------------------------------------------------------------------


 

11.7        Waiver.  No failure or delay on the part of either party in
exercising any right or remedy with respect to a breach of this Supply Agreement
by the other party shall operate as a waiver thereof or of any prior or
subsequent breach of this Supply Agreement by the breaching party, nor shall the
exercise of any such right or remedy preclude any other or future exercise
thereof or exercise of any other right or remedy in connection with this Supply
Agreement.  Any waiver must be in writing and signed by the waiving party.

 

11.8        Severability.  If any Article, subsection, or provision or the
application of such section, subsection, or provision of this Supply Agreement
is held invalid, illegal, or unenforceable, the remainder of this Supply
Agreement and the obligation of such section, subsection, or provision to
persons or circumstances other than those to which it is held invalid, illegal,
or unenforceable shall not be affected by such invalidity, illegality, or
unenforceability.

 

11.9        Assignability.  Neither this Supply Agreement, nor any rights or
duties under this Supply Agreement, may be assigned or delegated, directly or
indirectly by operation of law or otherwise, by EiC or WJCI without the prior
written consent of the other, which consent shall not be unreasonably withheld,
delayed, or conditioned.

 

11.10      Construction.  This Supply Agreement shall not be construed more
strictly against any party regardless of who is responsible for its drafting. 
Unless the context of this Supply Agreement otherwise clearly requires,
references to the plural include the singular and the singular include the
plural.  Wherever the context so requires, the masculine shall refer to the
feminine, the feminine shall refer to the masculine, the masculine or the
feminine shall refer to the neuter, and the neuter shall refer to the masculine
or the feminine.  The captions of this Supply Agreement are for convenience and
ease of reference only and in no way define, describe, extend, or limit the
scope or intent of this Supply Agreement or the intent of any of its provisions.

 

11.11      Counterparts.  This Supply Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original instrument, but
both of which taken together shall constitute one document.

 

11.12      Binding Effect.  This Supply Agreement shall be binding upon and
inure to the benefit of the parties and their respective legal representatives,
successors, and permitted assigns.

 

11.13      Entire Agreement.  This Supply Agreement constitutes the entire
agreement between the parties relating to the subject matter hereof.  All prior
understandings and agreements between the parties relating to the subject matter
hereof are merged in this Supply Agreement, which alone and completely expresses
their understanding. This Supply Agreement may not be altered, amended, or
changed except by written instrument signed on behalf of each of the parties.

 

[the remainder of this page has been intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Supply Agreement to be executed
by their duly authorized representatives as of the Closing Date.

 

 

“EiC”

 

 

 

EIC CORP.

 

 

 

By:

 

/s/ Jerry Curtis

 

 

 

Name:

 

Jerry Curtis

 

 

 

Title:

 

President and COO

 

 

 

Date:

June 18, 2004

 

 

 

“WJCI”

 

 

 

WJ COMMUNICATIONS, INC.

 

 

 

By:

 

/s/ Michael Farese

 

 

 

Name:

 

Michael Farese

 

 

 

Title:

 

President and CEO

 

 

 

Date:

June 18, 2004

 

 

 

 

SIGNATURE PAGE FOR SUPPLY AGREEMENT

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A
TERMINAL FIELD OF USE

 

EiC’s “Terminal Field of Use” shall mean the design, manufacture, and sale of
integrated circuits, semiconductor modules or electronic components solely for
use in equipment used by End Users including but not limited to wireless
telephones and pagers, 802.11 a, b, and g applications, Wi-Fi Max (802.16)
applications, wireless enabled personal digital assistants, and wireless enabled
computers.  Further, EiC’s Terminal Field of Use also includes the design,
manufacture, and sale of integrated circuits, or electronic components for use
in equipment used by telecommunications service providers specifically for use
in 802.11 a, b, and g applications, Wi-Fi Max (802.16) applications, wireless
enabled personal digital assistants, and wireless enabled computers.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B
EIC SPECIFICATION CONTROL DRAWINGS

 

***

 

 

--------------------------------------------------------------------------------

***                           CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT C
SECTION 3.2 CREDIT

 

Example 1

 

 

 

QUARTER 1

 

QUARTER 2

 

QUARTER 3

 

QUARTER 4

 

No. of PAM Wafers Invoiced & Shipped

 

300

 

300

 

250

 

150

 

No. of PAM Wafers required to be Invoiced & Shipped

 

250

 

250

 

250

 

250

 

Excess No. of PAM Wafers Invoiced & Shipped

 

+50

 

+50
(Q1 + Q2=+100)

 

0

 

-100

 

Cumulative Credit PAM Wafers

 

50

 

50

 

0

 

+100

 

PAM Wafers used to calculate lot charge

 

250

 

250

 

250

 

250

 

Lot Charge

 

0

 

0

 

0

 

0

 

 

Example 2

 

 

 

QUARTER 1

 

QUARTER 2

 

QUARTER 3

 

QUARTER 4

 

No. of PAM Wafers Invoiced & Shipped

 

300

 

250

 

225

 

150

 

No. of PAM Wafers required to be Invoiced & Shipped

 

250

 

250

 

250

 

250

 

Excess No. of PAM Wafers Invoiced & Shipped

 

+50

 

0

 

-25

 

-100

 

Cumulative Credit PAM Wafers

 

50

 

(Q1 + Q2=+50)

 

50*

 

+50

 

PAM Wafers used to calculate lot charge

 

250

 

250

 

225

 

200

 

Lot Charge

 

0

 

0

 

$***

 

$***

 

 

--------------------------------------------------------------------------------

*                                         Credit PAM Wafers can only be used to
offset Lot Charge in QUARTER 4.

 

 

***                           CONFIDENTIAL MATERIAL CONSISTING OF 25 PAGES
REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND SEPARATELY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16

--------------------------------------------------------------------------------